Citation Nr: 0531367	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-29 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1977 to October 
1979 (listed in the service records as stateside service).

Historically, a September 2002 rating decision denied service 
connection for post-traumatic stress disorder.  After 
appellant was sent an October 3, 2002 notice of that rating 
decision and he filed a timely Notice of Disagreement, a June 
25, 2003 Statement of the Case was issued him but he did not 
file a timely Substantive Appeal therewith (since a Form 9 
was not received by VA until October 10, 2003).  That 
September 2002 rating decision represents the last final 
decision with regard to said post-traumatic stress disorder 
service connection claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
St. Paul, Minnesota, Regional Office, which denied reopening 
of the post-traumatic stress disorder service connection 
claim.  That rating decision granted service connection for 
major depressive disorder, thereby rendering that issue moot.  
Jurisdiction over the case was subsequently transferred to 
the Detroit, Michigan, Regional Office (RO).  

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen said claim of 
entitlement to service connection for post-traumatic stress 
disorder, as will be explained in detail below.  The issue of 
service connection for post-traumatic stress disorder will be 
considered on a de novo basis and addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied 
service connection for post-traumatic stress disorder.  

2.  Additional evidence received subsequent to said September 
2002 rating decision, which includes VA outpatient clinical 
records containing diagnoses of post-traumatic stress 
disorder and a VA examination medical opinion addressing the 
credibility of appellant's claimed service stressor (with the 
credibility of that evidence presumed only insofar as 
determining reopening of the claim), when viewed in the 
context of all the evidence, is neither cumulative nor 
redundant of evidence already considered, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received subsequent to the September 2002 rating 
decision, which denied service connection for post-traumatic 
stress disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (effective August 29, 2001), 20.302(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for post-traumatic stress 
disorder, further development with regard to VA's duty to 
notify and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  However, it is reiterated that additional 
evidentiary development, prior to consideration of the 
reopened claim for service connection for PTSD, on the merits 
de novo, will be addressed in the REMAND section below.

It should be pointed out that the VA promulgated amended 
regulations implementing the Veterans Claims Assistance Act 
of 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  There was a new provision, 38 C.F.R. § 3.156(a), 
which redefines the definition of "new and material 
evidence."  This provision is applicable only for claims 
filed on or after August 29, 2001.  The appellant's claim to 
reopen a claim for service connection for post-traumatic 
stress disorder was received in October 2003.  As such, the 
amended provision is for application in this case.  Amended 
38 C.F.R. § 3.156(a) redefined the definition of "new and 
material evidence" as: 

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

The unappealed September 2002 rating decision, which denied 
service connection for post-traumatic stress disorder, is 
final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any legal basis for attacking the 
finality of that rating decision.

In pertinent part, 38 C.F.R. § 3.304(f) (2004) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence previously considered in the aforecited 
September 2002 rating decision included the appellant's DD-
214 form and service personnel records, which only confirmed 
stateside service, and the service medical records, which did 
not include complaints, findings, or diagnoses pertaining to 
post-traumatic stress disorder.  The service personnel 
records included a January 1977 enlistment statement, wherein 
appellant reported violations involving driving without a 
license in 1975 and 1976; and several instances of non-
judicial punishments (Article 15) including missing duty/AWOL 
and inadequate duty performance in 1977, sleeping on guard 
duty in September 1978, a driving while intoxicated and 
speeding violation in September 1978, and missing duty, 
improper conduct, and providing a false official statement in 
1979.  

VA and private clinical records dated in the 1990's indicated 
that appellant was treated for depression and cocaine/alcohol 
dependency.  In a January 1994 private clinical record, a 
history was noted that appellant's first marriage at age 22 
(appellant was born in 1956) lasted one year, and that 
according to appellant, his initial psychiatric 
hospitalization was in 1979 in connection with a suicide 
attempt by drinking rubbing alcohol at the time he was having 
marital problems.  A December 1998 VA clinical record 
initially reported that appellant complained of intrusive 
memories related to a noncombat sexual trauma that allegedly 
occurred while on a temporary one-month assignment to Panama, 
wherein he awoke in his bunk with another soldier performing 
a sexual act on him.  The diagnostic impressions were cocaine 
dependency, major depression by history, and post-traumatic 
stress disorder, noncombat but related to military 
experience.  

On April 1992 VA psychologic examination, a history of a 1978 
sexual assault in Panama was reported.  The examiner stated 
that appellant's inconsistencies in the record and on 
interview made veracity of his report dubious; but that if 
valid, the specific traumatic event and associated symptoms 
were sufficient to meet the minimal diagnostic criteria for 
an anxiety disorder that would likely be related to service.  
Cocaine/alcohol dependency and an anxiety disorder were 
diagnosed.  A post-traumatic stress disorder was not 
diagnosed.

Based on this evidentiary record, the September 2002 rating 
decision denied service connection for post-traumatic stress 
disorder essentially on the basis that the evidentiary record 
did not reveal a confirmed post-traumatic stress disorder 
diagnosis.  The rating decision did not specifically address 
the sufficiency of the claimed service stressor.

The evidence received subsequent to said September 2002 
rating decision includes appellant's post-traumatic stress 
disorder questionnaire and an October 2003 written statement, 
wherein he alleged that the sexual assault in question 
occurred in July 1979.  VA outpatient treatment records dated 
from April to September 2002 include post-traumatic stress 
disorder diagnoses.  Said post-traumatic stress disorder 
diagnoses reported in these 2002 VA clinical records, 
although similar to the diagnosis reported in the single 
December 1998 VA clinical record previously considered, are 
evidence not previously submitted to agency decisionmakers, 
clearly relate to an unestablished fact necessary to 
substantiate the claim, namely whether appellant has a 
confirmed diagnosis of post-traumatic stress disorder, and, 
in the Board's opinion are neither cumulative nor redundant 
of the evidence previously of record since they arguably lend 
additional probative value and corroboration to the previous 
diagnosis rendered in 1998 of a post-traumatic stress 
disorder.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992), where a second physician's opinion, corroborating 
opinion of another physician which was previously considered, 
was held "material" for purposes of reopening a previously 
denied claim.  

Although a subsequent December 2003 VA psychologic 
examination indicated that a post-traumatic stress disorder 
was not consistent with the examination findings, the 
examiner appeared to concede that some of appellant's 
symptoms were related to the sexual assault in question and 
appeared to accept the alleged sexual assault as having 
occurred, noting that appellant's reported version of that 
event had remained consistent.  It is also significant that 
the January 2004 rating decision indicated that the VA had 
conceded that the alleged sexual assault had occurred in 
granting service connection for major depressive disorder.  
The December 2003 VA psychologic examination report would 
arguably constitute new and material evidence in and of 
itself, since the examiner appeared to indicate that the 
alleged service stressor was credible; and the evidentiary 
record existing prior to the September 2002 final rating 
decision did not include any medical evidence pertaining to 
the sufficiency of that alleged service stressor, which is an 
"unestablished fact necessary to substantiate the claim."  

Thus, with the credibility of that evidence presumed only 
insofar as determining reopening of said claim for service 
connection for post-traumatic stress disorder (See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992)), the Board 
concludes that the subsequently-received evidence constitutes 
"new and material" evidence.  Accordingly, since evidence 
received subsequent to the September 2002 rating decision, 
which denied service connection for post-traumatic stress 
disorder, is new and material, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a), 20.1105.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder, this claim is reopened, and the 
appeal is allowed to this extent.




REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder, this issue must be considered on the merits 
on a de novo basis.  However, the RO must be afforded the 
opportunity to consider the claim de novo, prior to appellate 
consideration by the Board.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)

With respect to the reopened service connection PTSD claim, 
initial review of the evidentiary record also indicates that 
additional evidentiary development should be accomplished 
prior to an appellate determination, for the following 
reason.

As noted above, VA clinical treatment records include 
diagnoses of PTSD, while on VA examination in December 2003, 
the examiner found that a diagnosis of PTSD was not 
consistent with the examination findings.  The record does 
not reflect that at the time of the December 2003 VA 
examination, the VA had conceded the occurrence of the 
reported personal assault stressor.  As such, this was not 
considered by the VA examiner at that time.  The veteran 
should be afforded a VA examination with consideration of the 
fact that VA has conceded occurrence of the reported personal 
assault stressor.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  As the occurrence of a personal 
assault stressor in service has been 
conceded by VA, in a January 2004 
rating decision, the RO should 
schedule the veteran for a VA 
psychiatric examination to determine 
whether appellant has a post-
traumatic stress disorder and, if 
so, its etiology.

The examiner should review the 
entire claims folders, examine 
appellant, and express an opinion as 
to whether it is at least as likely 
as not (i.e., is there at least a 50 
percent probability) that the 
veteran has post-traumatic stress 
disorder currently manifested, and 
if so, is it causally or 
etiologically related to appellant's 
personal assault stressor conceded 
by VA to have occurred in active 
service.

The examination report should 
contain a social, industrial, and 
military history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the service 
stressor deemed verified by VA.  If 
medically indicated, a psychological 
examination, with appropriate 
testing, should be accomplished.  In 
making this determination, the 
examiner should utilize the 
nomenclature regarding post-
traumatic stress disorder set forth 
in the American Psychiatric 
Association, Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.126 (2004).  If 
there is no relationship between 
post-traumatic stress disorder, if 
any, and service, that too should be 
specifically stated for the record 
in the claims folders.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

2.  The RO should consider any 
additional evidence and readjudicate 
on the merits, de novo, service 
connection for post-traumatic stress 
disorder, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.  
When the aforementioned development 
has been accomplished, to the extent 
the benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


